Per Curiam.

The plaintiff is entitled to reimbursement under the “Theft Cover-Locked Vehicle Endorsement” for the loss sustained by reason of the theft of the merchandise while it *510was in the parked station wagon of its president. The scope of intended coverage not being clear, all ambiguity must be resolved in favor of the insured. (Hartol Prods. Corp. v. Prudential Ins. Co., 290 N. Y. 44, 49.)
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff as prayed for in the complaint, with costs. Appeal from decision dismissed.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.